DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al. (US 2018/0310466) in view of Gervais et al. (US 9,826,677).
Regarding claim 1, Kovach teaches a shank assembly for an agricultural tillage implement (fig. 1, 10) comprising a frame (20), comprising: a support arm (39) comprising a first end and a second end, the first end being configured for pivotally connecting to the frame (pivot 41); a shank (38) comprising a first end and a second end, the first end of the shank being connected to the second end of the support arm (fig. 3); and a float monitoring system, comprising; a sensor connected to the support arm and configured for sensing an angular position of the support arm relative to the frame (Fig. 3, sensor 108); and  an electronic control unit (112) operably 
Kovach does not teach a shank point. Gervais teaches a shank with a point (232) connected to the second end of the shank and configured for engaging with soil. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  a point on the shank of Kovach as an alternate shank design well-known in the art that if it were desired to use the shank for opening a furrow. 
Kovach does not teach a first sensor configured for being connected to the frame and sensing a home position. However, Gervais teaches a shank assembly for an agricultural tillage implement (fig. 2) comprising a frame (50), comprising: a support arm (28b) comprising a first end and a second end, the first end being configured for pivotally connecting to the frame; a tool (21) comprising a first end and a second end, the first end of the shank being connected to the second end of the support arm; and a sensors (inclinometer 94,98) configured for being connected to the frame and sensing a home position and position of the support arm (6:56-7:4). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the rotary potentiometer sensor on the implement of Kovach for two inclinometer sensors to gain additional information about the position of the implement and the ground engaging tools because Gervais teaches by measuring a variety of characteristics including frame and tool positions when determining if hydraulic action is needed (7:30-45) a constant penetration depth is maintained through greater resolution of the tool operation (1:47).



3. The shank assembly of claim 1, wherein the first sensor and the second sensor are respectively in the form of a first inclinometer sensor (Gervais: 94) and a second inclinometer sensor (Gervais: 98).  

4. The shank assembly of claim 3, wherein the first inclinometer sensor and the second inclinometer sensor are each in the form of an electronic inclinometer sensor (Gervais: 6:36).  

5. The shank assembly of claim 1, wherein the second end of the support arm comprises a bracket which mounts the shank to the support arm, and the second sensor is mounted on the bracket of the support arm (Gervais: fig. 2).  

8. The shank assembly of claim 1, wherein the electronic control unit is further configured for alerting an operator of the agricultural tillage implement of the float of the shank [0058].  

Regarding claim 9,  Kovach teaches an agricultural tillage implement for an agricultural vehicle, comprising a frame (20), comprising: a support arm (39) comprising a first end and a second end, the first end being configured for pivotally connecting to the frame (pivot 41); a shank (38) comprising a first end and a second end, the first end of the shank being connected to the second end of the support arm (fig. 3); and a float monitoring system, comprising; a sensor connected to the support arm and configured for sensing an angular position of the support arm 
Kovach does not teach a shank point. Gervais teaches a shank with a point (232) connected to the second end of the shank and configured for engaging with soil. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  a point on the shank of Kovach as an alternate shank design well-known in the art that if it were desired to use the shank for opening a furrow. 
Kovach does not teach a first sensor configured for being connected to the frame and sensing a home position. However, Gervais teaches a shank assembly for an agricultural tillage implement (fig. 2) comprising a frame (50), comprising: a support arm (28b) comprising a first end and a second end, the first end being configured for pivotally connecting to the frame; a tool (21) comprising a first end and a second end, the first end of the shank being connected to the second end of the support arm; and a sensors (inclinometer 94,98) configured for being connected to the frame and sensing a home position and position of the support arm (6:56-7:4). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the rotary potentiometer sensor on the implement of Kovach for two inclinometer sensors to gain additional information about the position of the implement and the ground engaging tools because Gervais teaches by measuring a variety of characteristics including frame and tool positions when determining if hydraulic action is needed (7:30-45) a constant penetration depth is maintained through greater resolution of the tool operation (1:47).


11. The agricultural tillage implement of claim 9, wherein the first sensor and the second sensor (Gervais: 94, 98) are respectively in the form of a first inclinometer sensor and a second inclinometer sensor.  

12. The agricultural tillage implement of claim 11, wherein the first inclinometer sensor and the second inclinometer sensor are each in the form of an electronic inclinometer sensor (Gervais: 6:36).  

13. The agricultural tillage implement of claim 9, wherein the second end of the support arm comprises a bracket which mounts the shank to the support arm, and the second sensor is mounted on the bracket of the support arm (fig. 3).  

16. The agricultural tillage implement of claim 9, wherein the electronic control unit is further configured for alerting an operator of the agricultural tillage implement of the float of the shank [0058].  

17. The agricultural tillage implement of claim 9, wherein the at least one shank assembly comprises a plurality of shank assemblies respectively mounted to the frame, and the float monitoring system comprises a respective second sensor connected to each support arm of the plurality of shank assemblies (fig. 2-3 and [0059]).  

Regarding claim 18, Kovach teaches a method of operating an agricultural tillage implement comprising a frame, comprising: providing a shank assembly for an agricultural tillage implement (fig. 1, 10) comprising a frame (20), comprising: a support arm (39) comprising a first end and a second end, the first end being configured for pivotally connecting to the frame (pivot 41); a shank (38) comprising a first end and a second end, the first end of the shank being connected to the second end of the support arm (fig. 3); and a float monitoring system, comprising; a sensor connected to the support arm and configured for sensing an angular position of the support arm relative to the frame (Fig. 3, sensor 108); and  an electronic control unit (112) operably connected to the sensor and configured for and determining a float of the shank as the shank is towed in a forward direction of travel.  
Kovach does not teach a shank point. Gervais teaches a shank with a point (232) connected to the second end of the shank and configured for engaging with soil. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  a point on the shank of Kovach as an alternate shank design well-known in the art that if it were desired to use the shank for opening a furrow. 
Kovach does not teach a first sensor configured for being connected to the frame and sensing a home position. However, Gervais teaches a shank assembly for an agricultural tillage implement (fig. 2) comprising a frame (50), comprising: a support arm (28b) comprising a first end and a second end, the first end being configured for pivotally connecting to the frame; a tool (21) comprising a first end and a second end, the first end of the shank being connected to the second end of the support arm; and a sensors (inclinometer 94,98) configured for being connected to the frame and sensing a home position and position of the support arm (6:56-7:4). It would have been obvious to one with ordinary skill in the art, before the effective filing date 

19. The method of claim 18, wherein the step of determining the float of the shank comprises extrapolating, by the electronic control unit, a depth of the shank from the angular position of the support arm relative to the home position (as modified Gervais: 7:56-8:23).  

20. The method of claim 18, further comprising a step of alerting, by the electronic control unit, an operator of the agricultural tillage implement of the float of the shank [0058].

	Allowable Subject Matter
Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Gresch et al. (US 10,537,055) and Bjerketvedt et al. (US 2017/0196160) teach arm-mounted sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671